Exhibit 10.1

 



SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
September 30, 2013, as an amendment to that certain Credit Agreement dated as of
October 26, 2011 among AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership, with an address of 31850 Northwestern Highway, Farmington Hills,
Michigan 48334 ("Borrower"), each of the Loan Parties from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, as amended by a First
Amendment to Credit Agreement dated as of December 13, 2012 (as amended, the
“Credit Agreement”).

 

R E C I T A L S

 

Borrower and Guarantors have advised the Lenders that Borrower and Guarantors
are entering into a term loan arrangement with PNC Bank, National Association,
as administrative agent on behalf of a syndicate of lenders and in connection
therewith have requested that the Lenders agree to permit Borrowing Base
Properties under the Credit Agreement to also be treated as borrowing base
properties under such term loan. Borrower and the Lenders have determined that
it is in their respective best interests to so amend the Credit Agreement
subject to, the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. Administrative Agent, Lenders and Borrower hereby confirm,
acknowledge and agree that all references to the “Credit Agreement” shall mean
the Credit Agreement, as amended and modified by this Amendment.

 

2. Incorporation. The preambles to this Amendment, together with the Credit
Agreement and the other Loan Documents, are fully incorporated herein by this
reference with the same force and effect as though restated herein.

 

3. Defined Terms.

 

To the extent not otherwise defined herein to the contrary, all terms and
phrases used in this Amendment shall have the respective meanings ascribed to
them in the Credit Agreement.

 

(a) The term "Credit Agreement", as used in the Credit Agreement and the other
Loan Documents, shall mean the Credit Agreement, as amended by this Amendment.

 

(b) The term "Loan Documents", as used in the Credit Agreement and the other
Loan Documents, shall mean the Loan Documents, as amended by this Amendment.

 



 

 

 

 

(c) The following new defined terms are hereby added to Section 1.01 in the
appropriate alphabetical order:

 

“Borrowing Base Permitted Liens” means Liens permitted under Section 8.01
hereof, other than Liens of the type described in clause (g) of said Section
8.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Sec. 1 et
seq.), as amended from time to time, and any successor statute.

 

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains restrictions on Contractual Obligations of the types
set forth in Section 8.08 that are not more restrictive than the restrictions
contained in such Section.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from (i) making Restricted Payments to the Borrower or
any Guarantor or otherwise transferring property to the Borrower or any
Guarantor or (ii) Guaranteeing the Indebtedness of the Borrower, in each case,
pursuant to (x) any document, instrument, or agreement evidencing or that will
evidence such Secured Indebtedness or (y) any provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

(d) The definition of Eligible Property is hereby amended by the deletion of
clause (d) and its replacement with the following:

 



 

 

 

 

(d) Unless otherwise approved by the Required Lenders, the Property may not be
subject to any ground leases, Liens (other than Borrowing Base Permitted Liens),
negative pledges and/or encumbrances or any restrictions on the ability of the
applicable Loan Party to transfer or encumber such Property or income therefrom
or proceeds thereof (other than the negative pledge and restrictions hereunder
and the negative pledge and restrictions set forth in the loan documents with
respect to any other Comparable Credit Facility).

 

(e) The definition of Eligible Property is hereby amended by the deletion of
clause (e) and its replacement with the following:

 

(e) The Property may not be subject to title, survey, environmental or other
defects, subject to customary exceptions that do not materially detract from the
value of the Property or materially interfere with the ordinary conduct of the
business of the applicable Person. The inclusion of any Property as a Borrowing
Base Property shall be deemed a representation by the Borrower that the Property
satisfies the requirements of this Subsection (e).

 

(f) The definition of Guarantee is hereby amended by adding the following at the
end thereof:

 

“The term Guarantee shall not include limited guaranties of customary carve-outs
for fraud, misapplication of funds, environmental indemnities, voluntary
bankruptcy, collusive involuntary bankruptcy and other similar exceptions to
non-recourse liability.

 

(g) The definition of Indebtedness is hereby amended by the deletion of clause
(h) and its replacement with the following:

 

(h) All Guarantees in respective of any of the foregoing (except for Guarantees
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to non-recourse liability).

 

(h) The definition of Obligations shall be modified to add the following at the
end thereof:

 

; provided, that with respect to any Guarantor and its obligations under the
Guaranty, “Obligations” shall not include any Excluded Swap Obligations.

 

(i) Section 6.13 of the Credit Agreement shall be modified to include the
parenthetical”… (other than those permitted under Section 8.01 hereof)” at the
end of the first sentence following the words “… free and clear of all Liens” on
line 5 of such Section.

 



 

 

 

 

(j) Section 8.08 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

8.08 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document or any Comparable Credit Facility) that
(a) limits the ability (i) of any Subsidiary (other than an Excluded Subsidiary)
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary
(other than an Excluded Subsidiary) to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on any Borrowing Base Properties (other than those
permitted under Section 8.01).

 

(k) Section 8.13(b) of the Credit Agreement shall be modified to add the
following at the end thereof:

 

“… except as otherwise permitted under Section 8.01 hereof.”

 

(l) Section 9.03 of the Credit Agreement shall be modified to add the following
at the end thereof:

 

Notwithstanding anything to the contrary above, no payments received by the
Administrative Agent from any Guarantor shall be applied to any Obligations
under any Swap Contract to the extent the Guarantee of such Obligations by such
Guarantor constitutes an Excluded Swap Obligation.

 

4. Conditions. As a condition precedent to the effectiveness of this Amendment
and to Administrative Agent's obligations hereunder, each of the following
conditions precedent shall have been satisfied (as determined by Administrative
Agent in its sole and absolute discretion) as of the date of this Amendment:

 

(a)All parties shall have executed and delivered this Amendment.

 

(b) Administrative Agent shall have received consents or resolutions, with a
certificate of incumbency, from each of Borrower and Guarantors authorizing the
execution and delivery of this Amendment, and any other documents or instruments
required or requested by Administrative Agent.

 

(c) Administrative Agent shall have received such other documents or instruments
as are required under this Amendment or as may otherwise be reasonably requested
by Administrative Agent.

 

(d) Administrative Agent shall have been reimbursed by Borrower in the full
amount of Administrative Agent's and each Lender's costs and expenses incurred
in connection with this Amendment and the transactions, documents and
instruments contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses.

 



 

 

 

 

(e) The representations and warranties set forth in this Amendment and all of
the Loan Documents shall continue to remain true and correct in all material
respects.

 

(f) As of the date hereof, there shall not have been an Event of Default on the
part of Borrower or Guarantors under any of the Loan Documents.

 

The parties agree that this Amendment will not be binding upon or enforceable
against Administrative Agent or Lenders until such time as each of the
conditions precedent set forth above have been satisfied in Administrative
Agent's sole and absolute determination, and then only after Borrower and
Guarantors have has fully complied with all of the other terms and conditions
set forth in this Amendment.

 

5. Representations and Warranties. Borrower and Guarantors each hereby
represents, warrants and covenants with Administrative Agent and Lenders that:

 

(a) The Loan Documents are in full force and effect and have not been modified,
amended or changed, except as expressly provided in this Amendment.

 

(b) As of the date hereof, there are no charges, liens, claims, defenses or
setoffs in favor of Borrower or Guarantors under any of the Loan Documents,
including, without limitation, any charges, liens, claims, defenses or setoffs
under or against the validity or enforceability of any of the Loan Documents in
accordance with their respective terms.

 

(c) All of the representations, warranties and covenants of Borrower and
Guarantors set forth in the Loan Documents, as any of such Loan Documents may
have been modified by this Amendment, are complete and correct in all material
respects as of the date hereof.

 

(d) As of the date hereof, there has been no Event of Default and there are no
state of facts that, with the giving of notice or the passage of time, or both,
could become an Event of Default on the part of Borrower or Guarantors under any
of the Loan Documents.

 

6. No Novation. This Amendment does not constitute the creation of a new debt or
the extinguishment of the debt evidenced by the Note. Nothing contained in this
Amendment is intended to effectuate, nor shall this Amendment be construed to
effectuate, a novation or an accord and satisfaction of any of the indebtedness
outstanding under the Note of the other Loan Documents.

 

7. Affirmation of Guaranties. Guarantors do hereby consent to the execution and
delivery by Borrower of this Amendment. Borrower and Guarantors hereby agree
that all of the guarantees, terms, covenants, conditions, representations and
warranties as set forth in the Guaranties are in full force and effect, and
Guarantors hereby affirm and confirm their obligations, guarantees and
liabilities under the Guaranties. Further, Guarantors represent and warrant that
they have no claims or defenses to the enforcement of the rights and remedies
under the Guaranties, except as may be expressly provided in the Guaranties.

 



 

 

 

 

8. Further Assurances. Borrower and Guarantors hereby agree to execute and
deliver promptly to Administrative Agent, at Administrative Agent's request,
such other documents as Administrative Agent deems necessary or appropriate to
evidence the modification of the Credit Agreement contemplated herein.

 

9. Expenses. All expenses incurred by Administrative Agent, Lenders, Borrower
and Guarantors incident to the transactions contemplated herein, including,
without limitation, reasonable legal and other expenses, shall be borne and paid
by Borrower.

 

10. Full Force and Effect. Except as expressly modified and amended hereby, the
Credit Agreement and the other Loan Documents shall continue in full force and
effect and, as thus modified and amended, are hereby ratified, confirmed and
approved. In the event of any conflict between the terms in this Amendment and
in the Credit Agreement or the other Loan Documents, the terms of this Amendment
shall control.

 

11. Binding Effect. This Amendment applies to, inures to the benefit of and is
binding upon the parties hereto, and upon their respective successors and
assigns.

 

12. Counterparts, Integration; Effectiveness. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single document. This Amendment shall become effective when
it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

13. Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 



 

 

 

 

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 IN THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15. Waiver of Claims. Borrower and Guarantors each acknowledges, confirms and
agrees that it has no offsets, defenses, claims or counterclaims against
Administrative Agent or any Lender with respect to any of its liabilities and
obligations to Administrative Agent and Lenders under the Credit Agreement, the
Revolving Credit Loan or this Amendment, and to the extent that any such party
has any such claims under the Credit Agreement, the Revolving Credit Loan or
this Amendment, Borrower and Guarantors each affirmatively WAIVES and RENOUNCES
such claims as of the date hereof.

 

16. Final Agreement. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES FOLLOW]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWER:       AGREE LIMITED PARTNERSHIP, a Delaware limited partnership    
  By:  Agree Realty Corporation, a Maryland corporation, its Sole General
Partner         By: /s/ Joel N. Agree     Joel N. Agree, President

 





[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  GUARANTOR:       PARENT GUARANTOR:       AGREE REALTY CORPORATION, a Maryland
corporation               By: /s/ Joel N. Agree     Joel N. Agree, President

 



 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



  SUBSIDIARY GUARANTOR:       AGREE PLAINFIELD, LLC,    a Michigan limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      



  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE LEBANON VA LLC,   a Virginia limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE MINNEAPOLIS CLINTON AVE, LLC,   a Minnesota
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE NORTH LAS VEGAS, LLC,   a Nevada limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE SPRINGFIELD IL LLC,   an Illinois limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE FUQUAY VARINA LLC,   a North Carolina
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 



 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE MEMPHIS GETWELL, LLC,   a Tennessee limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



  SUBSIDIARY GUARANTOR:       AGREE SPARTANBURG SC LLC,   a South Carolina
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE CHARLOTTE POPLAR, LLC,   a North Carolina
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE JACKSONVILLE NC, LLC,   a North Carolina
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE LOWELL, LLC,   a Delaware limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       MT. PLEASANT SHOPPING CENTER, L.L.C.,   a Michigan
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE ST. AUGUSTINE SHORES, LLC,   a Delaware
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE PORT ST. JOHN LLC,   a Delaware limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE SOUTHFIELD LLC,   a Michigan limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE VENICE, LLC,   a Florida limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE ATCHISON, LLC,   a Kansas limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE LAKE IN THE HILLS, LLC,   an Illinois
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE HARLINGEN LLC,   a Texas limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE WICHITA FALLS TX LLC,   a Texas limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

  SUBSIDIARY GUARANTOR:       AGREE PENSACOLA LLC,   a Florida limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE PENSACOLA NINE MILE LLC,   a Florida limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE CHICAGO KEDZIE, LLC,   an Illinois limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE 17-92, LLC,   a Florida limited liability
company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE MANCHESTER, LLC,   a Connecticut limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE MORROW GA, LLC,   a Georgia limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE BATON ROUGE LA LLC,   a Louisiana limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE FORT MILL SC, LLC,   a South Carolina
limited liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE ST. JOSEPH MO, LLC,   a Missouri limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE RAPID CITY SD, LLC,   a South Dakota limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE MADISONVILLE TX LLC,   a Texas limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       AGREE FOREST MS LLC,   a Mississippi limited
liability company       By:  Agree Limited Partnership,
a Delaware limited partnership   Its: Sole Member           By: Agree Realty
Corporation,
a Maryland corporation     Its: Sole General Partner           By: /s/ Joel N.
Agree     Joel N. Agree     Its:  President      

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



  bank of america, n.a., Administrative Agent       By:  /s/ Shannon R. Westberg
 

Name:

Title:

Shannon R. Westberg
SVP

 





[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 



  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender      
By:  /s/ Shannon R. Westberg  

Name:

Title:

Shannon R. Westberg
SVP

  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By:  /s/ David C. Drouillard
 

Name:

Title:

David C. Drouillard
Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 



 

  BANK OF MONTREAL, CHICAGO BRANCH, as a Lender       By:  /s/ Lloyd Baron  

Name:

Title:

Lloyd Baron
Vice President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 



 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By:  /s/ Anthony J. Mathena
 

Name:

Title:

Anthony J. Mathena
Vice President

 

 

 

